Citation Nr: 1116306	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (back disability).

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1955 to October 1955 and from March 1959 to October 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability and right shoulder disability, including as secondary to his lumbar spine disability.  The Board apologizes for the delay but finds that additional development is necessary prior to adjudicating his claims.

During his testimony before the Board, the Veteran indicated that he received chiropractic care after service as well as treatment at Kaiser for his spine disability.  The record is absent for evidence that any attempts have been made to obtain these records.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in making reasonable efforts to identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Therefore, the Board finds that a remand is warranted to attempt to obtain the treatment records from the Veteran's chiropractor and Kaiser, where he was treated for his lumbar spine disability.

In order to expedite this claim, the Veteran is asked to obtain these records himself and submit them to the RO, if possible.  If they are not available, he should inform the VA immediately. 

Simply stated, the Board wants all medical records regarding his back disability and right shoulder.

The Veteran also indicated that he had two surgeries in 1986.  The record is absent for evidence that any attempts have been made to obtain these records; however, during his hearing, the Veteran said that he went to the facility that performed his surgeries and was told that his records are no longer available.  Thus, the Board finds that further attempts to obtain records of the 1986 surgeries would be futile.

Because the claim seeking service connection for a right shoulder disability includes service connection as secondary to the spine disability, the Board finds that the claim is inextricably intertwined with the claim for service connection for a lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any Board action on the service connection claim for a right shoulder disability, including as secondary to a lumbar spine disability, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess any additional records pertinent to his claims, specifically requesting records from the Veteran's chiropractor and Kaiser.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file any medical records identified by the Veteran which have not been secured previously.

2.  If unsuccessful in obtaining any medical records identified by the Veteran (if any), inform him of this and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain these records himself to expedite the case.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


